Title: General Orders, 15 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 15th 1775
Parole Connecticut.Countersign Brown.


Lieutt Lyon of Major Johnson’s Company in the 34th Regt tried at a late General Court Martial whereof Col. Pattersons was president for “aiding and countenancing a mutiny in the Camp”—There being no proof of the Charge; the Court unanimously acquit the prisoner.
Lieut. Soaper and Ensign Parker, tried at a Genl Court Martial whereof Col. Douglass was president, for “striking & abusing Lieuts. Hanshaw & Craig, and keeping Lieut. Craig in the Meeting house Guard, all Night”—The Court are of opinion that the prisoners are guilty of a breach of the 46th Article of the Rules and Regulations for the Massachusetts Army, and therefore unanimously adjudge the prisoners to be discharged the Continental Army.
Lieut. John Bowker tried at a late General Court Martial for “divers times leaving the Camp without leave, and for countenancing the Soldiers in disobedience of Orders”—The Court are unanimously of opinion, that the prisoner is guilty of quitting the Camp without leave; but acquitted of the latter part of the Charge therefore only adjudge the prisoner to be mulcted Four Pounds of his pay, to be appropriated as directed by the 51st Article of war and be severly reprimanded by his Colonel at the head of the regiment.

Serjt Jonathan Putney, Corporal Harwood, Thomas Rollins, Isaac Larriby, Samuel North and Ebenezer Williams Soldiers of Capt. Hatches Company in the late Col. Gerrish’s Regiment tried at a late Genl Court Martial, whereof Col. Patterson was President for “Mutiny”—The Court are of Opinion that the Prisoners, Serjt Putney, Corpl Harwood, Rollins, North and Williams are Guilty of the Crime laid to their charge and adjudge the said Serjt to be reduced to the ranks and fined Forty-eight Shillings, to be appropriated as directed by the 51st Article of war—The said Corporal to be reduced to a private and whipped with Thirty-nine Lashes—The said Rollins to be whipped with Thirty-nine; The said North with Twenty-five; and the said Williams with Thirtynine Lashes upon their bare backs with a Cat o’Nine tails.
The Commander in Chief approves all the above Sentences of the several Courts Martial mention’d in this day’s orders and directs the execution of them accordingly.
